Citation Nr: 0617150	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE


Entitlement to a rating in excess of 20 percent for a low 
back disability.


ATTORNEY FOR THE BOARD

David A. Saadat


VACATUR

The veteran had active military service from April 1966 to 
April 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.  In a March 2006 
decision, the Board denied a rating in excess of 20 percent 
for a low back disability.  However (unbeknownst to the 
Board), the veteran died three days before this decision was 
issued.  The Board herein vacates its decision of March 13, 
2006.  See 38 C.F.R. § 20.904 (2005).  The Board will issue 
another decision formally dismissing the claim on appeal, 
under a different docket number (06-16 892).

ORDER

The Board's decision of March 13, 2006, is vacated.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


